DETAILED ACTION
Claims 1-10 were subjected to restriction requirement mailed on 11/09/2021.
Applicants filed a response, and elected Group I, claims 1-4, and withdrew claims 5-10, with traverse on 01/06/2022.
Claims 1-10 are pending, and of claims 5-10 are withdrawn after consideration.
Claims 1-4 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-4 in the reply filed on 01/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/KR2018/014726, filed 11/27/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (KR10-2017-0160634, filed 11/28/2017) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
Claim 1, line 2, recites “X-ray photoelectron spectroscopy”. It is suggested to amend “X-ray photoelectron spectroscopy” to “X-ray photoelectron spectroscopy (XPS)”.
Claim 4, line 9, recites “ICP-OES”. It is suggested to amend “ICP-OES” to “inductively coupled plasma optical emission spectroscopy (ICP-OES)”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the period 4 transition metal comprises at least one selected from the group consisting of titanium, vanadium, chromium, manganese, iron, nickel, copper, and zinc”. However, it is unclear how the period 4 transition metal comprises zinc. According to Introduction to Transition Metals II (page 1, 5th paragraph, https://chem.libretexts.org/Bookshelves/Inorganic_Chemistry/Supplemental_Modules_and_Websites_(Inorganic_Chemistry)/Descriptive_Chemistry/Elements_Organized_by_Block/3_d-Block_Elements/1b_Properties_of_Transition_Metals/Introduction_to_Transition_Metals_II), zinc does not count as transition metal. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al., US2013/0281748A1 (Cha) (provided in IDS received on 04/16/2020), in view of Brazdil et al., US 4,212,766 (Brazdil) (provided in IDS received on 11/12/2020).
Regarding claims 1-4, Cha discloses multi-component bismuth molybdate catalysts consisting of only metal components which are highly active to the oxidative dehydrogenation of normal-butene (reading upon a catalyst for oxidative dehydrogenation of butene) (Cha, [0014]); wherein a first catalyst having a composition of Mo12Bi1Fe2Co7Cs0.6Ox (wherein x is a value determined by the valence of the other components) (Cha, [0049]) (reading upon [Composition Formula 1] of Applicants’ claim 1, and specifically Cs reads upon M1 of claim 1 and also claim 3; and Fe reads upon M4 and also claim 2). 
Further regarding claim 1, based on the valences of the other components in Cha’s composition, it can be derived that the value of x is 47.3, +, the valence state of Bi is 2+, the valence state of Fe is 3+, the valence state of Co is 2+, and the valence state of Cs is 1+ according to the respective raw materials in [0047]-[0048] of Cha), and therefore x reads upon f of Applicants’ claim 1.
Further regarding claims 1 and 4, Cha does not explicitly disclose wherein a surface composition of the catalyst measured by X-ray photoelectron spectroscopy, the a molar content of bismuth (Bi) is higher than the a molar content of cobalt (Co) or wherein the catalyst satisfies the following Calculation Formula 1, [Calculation Formula 1], BARS/BAR>6, in Calculation Formula [1], BARS is the molar content of bismuth / the molar content (atomic ratio, %) of cobalt on the catalyst surface, measured by XPS, and BART is the molar content (atomic ratio, %) of bismuth / the molar content (atomic ratio, %) of cobalt in the entire catalyst, measured by ICP-OES.
With respect to the difference, Brazil teaches a novel process for forming catalysts and in particular bismuth molybdate catalysts (Brazil, column 2, lines 15-21). Brazil specifically teaches that the key catalytic phases of the objective catalyst is preformed prior to admixing with the other ingredients of the catalyst (Brazil, column 6, lines 60-63); as illustrated with details in Example 1: 14.55 g Bi3·5H2O was dissolved in 100 ml of a 10 percent HNO3 aqueous solution. 7.95 g of (NH4)Mo7O24·4H2O was dissolved in 100 ml H2O with heating. The bismuth nitrate solution was then slowly added to the ammonium heptamolybdate solution with constant stirring. The pH was then adjusted to 2.5 to 3 by the addition of NH4OH. The mixture was stirred for about one hour, thereby yielding a bismuth molybdate slurry; in a separate container, 3.03 g of a 10 percent KNO3 aqueous solution, 21.81 g Ni(NO3)2.6H2O, 39.29 g Co(NO3)2.6H2O and 36.36 g Fe(NO3)3·9H2O were added to 50 ml. of water with heating. Next 55.61 g (NH4)6 Mo6 24·4H2O was dissolved in 150 ml. of water with heating and to this solution was added 3.46 g of a 42.5 percent aqueous solution of H3PO4 and 205.49 g of a 40 percent silica sol (Nalco). Next, the metal nitrate solution was added to the ammonium heptamolybdate/phosphoric acid solution and the mixture obtained stirred for one to two hours at 90°C to form a host-catalyst slurry; the previously prepared bismuth molybdate slurry was then added to the host-catalyst slurry with stirring. The mixture obtained was evaporated to dryness with constant stirring on a hot plate and finally in a drying oven at 120°C. The dried material was then calcined in air at 290°C for three hours, then 425°C for three hours, then ground and screened to 20 to 35 mesh particle size. The ground material was then finally calcined at 610°C for a period of three hours to yield the objective catalyst (Brazdil, column 9, Example 1).
As Brazdil expressly teaches, in accordance with Brazil’s invention, the M element (e.g. Bi in Example 1) is allowed to form a molybdate without competition from competing elements so that the key catalytic phase can properly form; as a result, the catalysts produced in Brazil’s invention have superior catalytic activity compared to catalysts produced by prior art techniques in which molybdates of bismuth are formed together with molybdates of other metals in the catalysts (Brazdil, column 7, 1st paragraph).
Brazdil is analogous art as Brazdil is drawn to bismuth molybdate catalysts.
In light of the motivation of preparing molybdates of bismuth separately from molydates of other metals in the catalysts, as taught by Brazdil, it therefore would be obvious for a person of ordinary skill in the art to modify the preparation of the first catalyst Mo12Bi1Fe2Co7Cs0.6Ox (preparation details provided in Cha, [0045] – [0048]) of Cha, to form bismuth molybdate separately from the other metals (i.e., Co, Fe, and Cs), in order to achieve superior catalytic activity, and thereby arrive at a method for producing a catalyst that is identical or substantially 12Bi1Fe2Co7Cs0.6Ox  of Cha in view of Brazdil would necessarily and inherently meet the Applicants’ limitations of wherein a surface composition of the catalyst measured by X-ray photoelectron spectroscopy, the a molar content of bismuth (Bi) is higher than the a molar content of cobalt (Co) and wherein the catalyst satisfies the following Calculation Formula 1, [Calculation Formula 1], BARS/BAR>6, in Calculation Formula [1], BARS is the molar content of bismuth / the molar content (atomic ratio, %) of cobalt on the catalyst surface, measured by XPS, and BART is the molar content (atomic ratio, %) of bismuth / the molar content (atomic ratio, %) of cobalt in the entire catalyst, measured by ICP-OES. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732